Citation Nr: 0429882	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis 
of the upper and lower extremities, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Chicago, Illinois.

The Board initially reviewed the appeal in November 1999, at 
which time, the Board remanded to the RO for further 
evidentiary development.  Following completion of the 
requested development, the case was returned to the Board 
and, in a July 2000 decision, the appeal was denied.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2001, 
the Court vacated the July 2000 Board decision and remanded 
the appeal for re-adjudication in light of new law enacted 
during the appeal period.  The Board undertook its own 
evidentiary development in April 2002, pursuant to newly 
enacted 38 C.F.R. § 19.9(a)(2) (2002), which permitted such 
development.  In May 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir., 2003).  In view of that Federal Circuit 
decision, and pursuant to VA General Counsel's precedent 
opinion interpreting it, the Board remanded the veteran's 
appeal in August 2003 for that development.  Review of the 
record indicates that all requested development has been 
completed.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased rating for eczematoid 
dermatitis of the upper and lower extremities; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  The veteran's service-connected eczematoid dermatitis is 
manifested by intermittent itching and periodic episodes of 
hyperpigmented, scaly patches on the lower and upper 
extremities and back, with a history of redness and puffiness 
in the affected areas during exacerbation; it is not 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement, it involves less than 20 
percent of the entire body and less than 20 percent of 
exposed areas; no more than topical therapy was required 
during the past 12-month period; treatment has not included 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during the past 12-month period  


CONCLUSION OF LAW

The schedular criteria for rating in excess of 10 percent for 
eczematoid dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (prior to and from August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in January 1998 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the June 1998 rating decision, the January 
1999 and March 2000 Statement(s) of the Case (SOC), and the 
August 1999 and May 2004 Supplemental Statement(s) of the 
Case (SSOC) adequately informed the veteran of the 
information and evidence needed to substantiate his claim.  
The Board observes that the May 2004 SSOC informed the 
veteran of the VCAA statute and implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the Court held that a VCAA notice must 
be provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered in 
1998, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran a thorough VA medical examination, which 
addressed the applicable rating criteria for eczematoid 
dermatitis.  The veteran was also afforded a hearing at the 
RO pursuant to his request.  The veteran has indicated on 
multiple occasions, the latest being July 2004, that he has 
no additional evidence or argument to provide.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.






FACTUAL BACKGROUND

The veteran testified in a local hearing in May 1999 that 
treatment for his service-connected skin disease includes 
application of three ointments on a daily basis.  He 
indicated that such treatment helps relieve itching but does 
not cure the underlying disease; he specifically said that 
the rash never completely goes away.  The veteran further 
testified that the affected areas are not always the same 
color in that sometimes they become red and puff up and, on 
those occasions, the skin disease is manifested by itching.  

VA outpatient records show the veteran sought treatment for 
skin related complaints on only a few occasions since 1997.  
The first entry in 1997 was in November and revealed 
scattered hyperpigmented patches with scaly areas involving 
the right calf, the right thigh, and left shoulder.  

The veteran underwent a compensation and pension physical 
examination in March 1998.  He reported a history of an 
intermittent skin rash since 1969.  He stated the rash occurs 
on a monthly basis, is manifested by itching, and involves 
his legs and arms.  Treatment included TAC 1%, Absorbase, and 
HC 1% (hydrocortisone).  On examination the veteran had 
irregular hyperpigmented patches on his lower legs and  
elbows.  Both legs had several dark, round, scaly patches 
with diffuse dryness.  

Additional VA outpatient records show that the veteran had no 
complaints when he was seen in July 1999.  On examination he 
had hyperpigmented skin on the thighs of his lower 
extremities, but no active lesions.  The impression was 
atopic dermatitis, well controlled with TAC .1% Absorbase PRN 
(as needed) and HC 1% (hydrocortisone) PRN.  In May 2002, the 
veteran reported that his eczema "comes and goes," but is 
worse in the summertime.  He stated that he used Absorbase 
daily but used the TAC (Triamcinolone Acetonide) .1% maybe 60 
days a year.  The impression was the veteran has been on the 
same PRN regimen since 1995 and can stay on the current 
prescriptions.  The impression also indicated he used TAC 
over small areas very intermittently.  In September 2002, the 
veteran reported he used cool showers, Dove, Absorbase, and 
occasional TAC when a lesion appeared, with good control.  He 
also noted an occasional rash on the penis.  The veteran had 
hyperpigmented patches on his elbows.  Antecubital fossae, 
popliteal, chest, back, and abdomen were all clear.  The 
assessment was atopic versus nummular eczema-mild, well 
controlled.

Private medical records from S.R.H., M.D. are dated between 
April 1999 and January 2003.  Reference is made to a leg rash 
in October 1999 and to vitiligo in December 2001.  All other 
treatment pertained to unrelated complaints.

Upon an August 2002 VA examination, the clinician noted 
initially that he had reviewed the claims file and the Board 
remand.  The veteran reported dry skin over most of his body 
and an itchy rash that comes up on his back and primarily on 
the thighs.  He stated the rash comes and goes and is often 
worse in the winter or with very hot weather.  He reported he 
uses Absorbase daily, Sarna, and 1% hydrocortisone cream, 
which have helped.  He also uses Triamcinolone 0.1% ointment 
as needed for itching, which also helps clear the rash.  
Physical examination revealed generalized xerosis.  The 
examiner also observed icthyotic scale and hyperpigmented 
scaly patches on the posterior legs and hyperpigmented scaly 
patch on the upper back.  The examiner concluded the 
condition, diagnosed as atopic dermatitis (eczema), did not 
demonstrate constant exudation or itching, extensive lesions, 
or marked disfigurement, and was not productive of 
ulceration, extensive exfoliation, crusting, or systemic or 
nervous manifestations.  The examiner found the skin 
condition not to be exceptionally repugnant.

The veteran underwent a VA examination in June 2003.  The 
examiner noted as a preliminary matter that he had reviewed 
the claims file.  The veteran stated his rash started on his 
left leg and has spread over his back, arms, and legs.  He 
indicated the rash had been coming and going over the last 
ten years.  The veteran reported topical treatment, including 
tar.  He complained that the skin was itchy.  Physical 
examination revealed a mild rash on his left leg and back, 
arms, and legs.  The examination was negative for systemic 
symptoms, malignancy, benign neoplasm, urticaria, primary 
cutaneous vasculitis, erythema mulitforme, chloracne, acne, 
scarring alopecia, alopecia areata, and hyperhidrosis.  The 
examiner estimated the percentage of exposed skin affected 
was less than one percent.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

The veteran's service-connected dermatitis eczematoid of the 
upper and lower extremities is currently evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (Dermatitis or 
eczema).  

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for skin disorders, as set 
forth in 38 C.F.R. § 4.118.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the Board must undertake a three-part analysis:  
1) Determine whether the intervening change is more favorable 
to the veteran, which may require application of each version 
of the regulations to the facts of the case; 2) If the 
amendment is more favorable, application of that provision to 
rate the disability for the periods from and after the 
effective date of the regulatory change; 3) Application of 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000); 38 C.F.R. § 
3.114(a) (2004).  For the reasons explained in the analysis 
below, the Board finds that neither criteria is more 
favorable to the veteran.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3- 2000  (April 10, 2000); 38 C.F.R. § 3.114(a) 
(2003).  

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, when the disorder covers less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and no more than topical therapy is 
required during the past 12-month period, a noncompensable 
rating is assigned.  A 10 percent rating is assigned when at 
least 5 percent, but less than 20 percent of the entire body 
is covered; or at least 5 percent, but less than 20 percent 
of exposed areas are affected; or intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is 
warranted for dermatitis or eczema, affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or for dermatitis or eczema that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is assigned for dermatitis or eczema, 
affecting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or for dermatitis or eczema that required 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004). 

ANALYSIS

Initially, review of the record indicates that the veteran 
became service connected for eczematoid dermatitis of both 
thighs and the right lower leg by rating decision in June 
1971.  The appeal arises from a new claim for an increase 
filed in January 1998.  Consequently, the veteran is not 
entitled to a "staging" of ratings during the appeal period 
because the present claim is not based on an initial 
assignment of a rating disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In a case such as this, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 59 (1994).  

The evidence reflects that the manifestations of the 
veteran's eczematoid dermatitis did not change significantly 
within the periods before and since August 30, 2002, the date 
the amended criteria for rating skin diseases went into 
effect.  Outpatient records and VA examination reports before 
and after that date indicate the veteran's eczematoid 
dermatitis is manifested on his lower and upper extremities, 
and back by hyperpigmented scaly patches on an intermittent 
basis.  The primary symptom is itching when the disorder is 
exacerbated.  Most exacerbations occur in extremely hot 
weather and to a lesser degree, in the winter.  The veteran 
has subjectively noted redness and puffiness in the affected 
areas during an exacerbation.  Records reflect only topical 
treatment involving several types of ointment.  The veteran's 
reference to injections while he was in service has no 
apparent impact on his current level of disability.  

The veteran's disability picture more closely approximates 
the criteria for a 10 percent rating under the old criteria 
in that he has itching on an intermittent basis that involves 
an exposed surface.  Objective evidence has failed to 
substantiate exfoliation or exudation.  Consequently, the 
evidence demonstrates that none of the criteria for the next 
higher rating, which are exudation or constant itching, or 
extensive lesions, or marked disfigurement.  (Emphasis 
added.)  The evidence also fails to substantiate an increase 
based on the new criteria.  A 30 percent rating requires the 
dermatitis or eczema either to affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or require 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Taking each of these criteria in turn, the June 2003 
examination report stated the affected areas comprised less 
than one percent of the veteran's exposed surface.  The 
examiner did not provide an exact percentage of the entire 
body affected; however, the percentage would have to be less 
than one percent because the exposed area affected was 
determined to be less than one percent.  The evidence 
reflects that treatment has been restricted to topical creams 
and ointments; consequently, the veteran does not meet the 
schedular criteria for a 30 percent rating.

In sum, the veteran's service-connected eczematoid dermatitis 
is manifested by intermittent itching and periodic episodes 
of hyperpigmented, scaly patches on the lower and upper 
extremities and back, with a history of redness and puffiness 
in the affected areas during exacerbation.  The medical 
evidence does not show that the skin disease at issue is 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  (Emphasis added.)  It is 
evident from the relevant clinical information in the record 
that the veteran's dermatitis involves far less than less 
than 20 percent of the entire body and significantly less 
than 20 percent of exposed areas.  There is no competent 
evidence to suggest that treatment has required more than 
topical therapy; treatment has not included systemic therapy, 
such as corticosteroids or other immunosuppressive drugs. 

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's service-connected skin disease 
alone has caused such marked interference with employment or 
necessitated any hospitalizations, let alone frequent period 
of hospitalizations, as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's eczematoid dermatitis, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A rating in excess of 10 percent for eczematoid dermatitis is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



